DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of 12/26/18 preliminary amendment to the claims which was entered into the file.  Claims 5-8 are currently pending examination, claims 1-4 canceled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors for example, both of claims 6 and 7 recite “wherein the castable block is poured into…the mold”.  Claim 5 from which these claims depend recites “forming a castable block… cast by pouring a castable into a mold”.  By such a recitation in claim 5 “castable block” would appear to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al (US 4,127,629; hereafter Weaver).
Claim 5:  Weaver teaches a method of producing a silicon carbide-natured refractory block (silicon carbide body / rotor, etc ) (see, for example, abstract, col 2 lines 8-20, examples), comprising

A step of calcining the castable block in the presence of oxygen and oxidizing at least a part of silicon carbide to be silicon oxide (See, for example, col 5 lines 21-30 and lines 61-65, claim 2).
Claim 6: Weaver further teaches the castable composition is poured into the mold to be solidified (See, for example, col 3 lines 25-27).
Claim 7: Weaver further teaches the castable composition is poured into and pressed within the mold (such as via application of pressure) to be consolidated (See, for example, col 3 lines 25-36).  
Claim 8: Weaver further teaches wherein the castable block is dried and thereafter heated in an oxygen atmosphere (See, for example, col 3 lines 30-37, col 5 lines 21-30, claim 2). 


Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al (JP 2010275120; citations directed to machine translation provided herein; hereafter Hiroshi).
Claim 5:  Hiroshi teaches a method of producing a silicon carbide-natured refractory block (precast block using SiC containing castable refractory / SiC-contiaing castable refractory body) (see, for example, description, [0001], [0010], [0017]), comprising
A step for forming a castable block with a predetermined configuration (as dictated by the mold) cast by pouring a castable into a mold, the castable including silicon carbide of an amount greater than 50% by mass (such as 70-99%) See, for example, [0012], [0017], claim 2, Table 1).
A step of calcining the castable block in the presence of oxygen and oxidizing at least a part of silicon carbide to be silicon oxide (See, for example, [0026]).
Claim 6: Hiroshi further teaches the castable composition is poured into the mold to be solidified (See, for example, [0017]).
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 5 above, and further in view of Weaver.
 Claim 7: Hiroshi teaches the method of claim 5 (above), wherein it further teaches the castable composition is poured into the mold to be solidified (See, for example, [0017]).  But it does not explicitly further taught that the poured composition is pressed within the mold to be consolidated.  Weaver teaches a method of making castable silicon carbide bodies (see, for example, abstract).  Weaver further teaches wherein following pouring of the silicon carbide castable composition into a mold, the composition therein is pressed (such as via application of pressure) to improve mold filling (See, for example, col 3 lines 25-36).  Therefore it would have been obvious to one of ordinary skill in the art at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712